OPINION — AG — ** QUESTION: IS AN INDIVIDUAL EMPLOYED BY A " MANUFACTURER " " DISTRIBUTOR ", " WHOLESALER ", " FACTORY BRANCH " OR DISTRIBUTOR BRANCH " FOR THE PRIMARY PURPOSE OF CALLING UPON OR OTHERWISE CONTACTING " MOTOR VEHICLE DEALERS " IN THIS STATE IN ORDER TO GIVE SAID DEALER AID AND TECHNICAL ADVICE ON SERVICE, BUSINESS MANAGEMENT OR ACCOUNTANCY, OR IN THE SALE AND/OR ARRANGEMENT OF AUTOMOBILE PARTS AND ACCESSORIES, 'REQUIRED' TO OBTAIN A LICENSE FROM THE MOTOR VEHICLE COMMISSION AS A " FACTORY REPRESENTATIVE " OR AS A " DISTRIBUTOR REPRESENTATIVE " ? — SEE OPINION CITE: 47 Ohio St. 561 [47-561], 47 Ohio St. 568 [47-568] (MOTOR VEHICLE, SALESMAN) (FRED HANSEN)